Citation Nr: 0413252	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include lateral epicondylitis.

2.  Entitlement to service connection for allergic dermatitis 
of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to December 
1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and September 2001 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

With resolution of doubt in the veteran's favor, the Board 
construes a statement from the veteran, received in October 
2000, as a timely notice of disagreement as to the September 
2000 RO denial of service connection for a left elbow 
disability.  As the RO performed de novo adjudication of the 
claim it deemed "reopened," and the applicable laws and 
regulations were provided in the statement of the case, the 
veteran was provided adequate notice of, and an opportunity 
to submit, evidence and argument on the question of service 
connection for a left elbow disability, and the opportunity 
to address that question at a hearing.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  A left elbow injury in service, was acute and transitory 
in nature and resolved without any residual disability, and 
the competent clinical evidence of record does not 
demonstrate that a current left elbow disability, to include 
lateral epicondylitis, is related to his military service.

2.  The competent clinical evidence of record does not 
demonstrate that current allergic dermatitis of the back is 
related to the veteran's military service.




CONCLUSIONS OF LAW

1.  A left elbow disability, to include lateral 
epicondylitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Allergic dermatitis of the back was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  VA 
will also inform the claimant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the claimant provide any 
evidence in his possession that pertains to the claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in April 2002 advised the veteran 
of the information and evidence needed to substantiate his 
claims, which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while the 
veteran was issued VA notice letters with respect to his 
claims in January 2001, the veteran was issued a VCAA notice 
letter in April 2002.  To the extent that VCAA notice was 
provided prior to the September 2001 RO adjudication of the 
claim for service connection for allergic dermatitis of the 
back, there has been compliance with Pelegrini.  However, as 
the VCAA notice letter was issued subsequent to the September 
2000 RO adjudication of the claim for service connection for 
a left elbow disability, the case is not in compliance with 
Pelegrini.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2002 was 
not given prior to the first AOJ adjudication of the claim 
for service connection for a left elbow disability, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case was provided to the veteran in August 2002.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  Further, by letter dated in October 2002, VA 
requested that the veteran send the Board any additional 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute to submit evidence in support of a claim.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).  The amendment to the statute is effective 
November 9, 2000, the date of enactment of the VCAA.  The 
December 2003 amendment supersedes the holding by the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), that a 
claim for VA benefits could not be denied until one year had 
expired after notice to the claimant of the evidence needed 
to substantiate the claim.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The claims folder contains the 
service medical records, as well as VA and private post 
service medical records.  Indeed, the veteran was provided a 
VA examination in July 2001.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and has done so.  There is no indication that 
there exists any obtainable evidence which has a bearing on 
his claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims decided below has been consistent with the provisions 
of the new law.  Under these circumstances, the Board can 
identify no further development that would avail the 
appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



I.  Left Elbow Disability

The service medical records reveal that the veteran fell in 
the shower and injured his left elbow in November 1989.  The 
veteran had a laceration through the dermis of the elbow but 
not through the underlying tissue.  Sensory, motor, and 
vascular aspects were intact distal to the elbow.  The 
veteran had full strength and range of motion of the fingers 
and wrist.  Range of motion of the left elbow was restricted 
at 120 degrees due to discomfort.  X-rays revealed no 
evidence of fracture or dislocation.  Later that day, 
examination revealed the veteran to have full range of motion 
of the left elbow.  Follow-up examination six days later 
revealed a clean, dry, and well-healed wound.  The assessment 
was laceration of the left elbow region.  The remainder of 
the veteran's service medical records make no reference to 
the veteran's left elbow.

An August 2000 private treatment record reveals the veteran 
complained of pain at the lateral aspect of the left elbow 
and numbness in his fingers.  The veteran stated that the 
numbness extended from the elbow down the left forearm, and 
that it would come and go.  The veteran asserted that the 
symptoms started three or four months previously, but that he 
had really had problems since he fell while he was in the 
service.  The veteran pointed to the lateral epicondyle as 
the site of the pain.  He did not recall any specific recent 
injury.  The assessment was left lateral epicondylitis.

On VA examination in July 2001, the veteran reported that he 
injured his left elbow in service.  It was reported that, at 
that time, he had three sutures and was returned to full 
duty.  The veteran reported a one and one-half year history 
of intermittent pain in his left elbow, with loss of 
sensation in his fingertips.  He reported that he had been 
diagnosed with epicondylitis and given a brace.  Examination 
revealed no obvious abnormalities.  The veteran had 
tenderness with palpation over the brachial radialis and over 
the lateral epicondyle on the left.  Palpation over the 
lateral epicondyle made the veteran's fingers go numb.  The 
examiner was of the opinion that it was more likely than not 
that the veteran's left elbow epicondylitis was not related 
to the veteran's in-service injury.  The examiner noted that 
the fact that the veteran had epicondylitis of both arms, and 
the fact that the veteran worked for the Postal Service, 
shuffling mail and doing repetitive motions, would indicate 
that the veteran's left elbow epicondylitis was unrelated to 
service.

The veteran submitted a November 2001 private orthopedic 
examination report.  The veteran complained of left elbow 
pain and of bilateral pain and numbness in the hands.  The 
veteran stated that he had symptoms laterally about the 
epicondyle and down the forearm.  He stated that is hand pain 
and numbness began in 1990, with somewhat insidious onset.  
The veteran asserted that the pain began prior to his leaving 
service and had continued since then.  Examination revealed 
that the veteran had tenderness about the lateral epicondyle 
and into the extensor mass.  He had a well-healed laceration 
over the olecranon, not necessarily over the lateral 
epicondyle.  He had a little tenderness over the medial 
epicondyle on the left side too.  The examiner stated that 
the veteran had post-traumatic epicondylitis of his left 
elbow, which probably initially began with his injury, and 
then persisted.  The examiner stated that the veteran's 
history seemed reasonable that the precipitating cause for 
his symptoms in his left upper extremity was the injury to 
his elbow while he was in service.  

The veteran also submitted other private medical records 
dated in November and December 2001.  In November 2001, the 
veteran complained that his right elbow pain appeared to be 
worse.  There was tenderness to the lateral epicondyle of the 
right elbow, but it seemed to be more a generalized fashion 
or manner with increased pain with supination against 
resistance.  The impression was lateral epicondylitis of the 
right elbow.  In December 2001, the veteran complained of 
pain in both elbows, on the lateral aspect of the right 
elbow, and on the medial aspect of the left elbow.  The 
impression was bilateral epicondylitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record clearly shows that the veteran injured 
his left elbow during service.  The record also contains a 
statement from a private physician stating that the veteran's 
history seemed reasonable and that the veteran's left elbow 
epicondylitis probably initially began with his in-service 
injury.  However, this physician based his opinion on the 
history as provided by the veteran and it does not appear 
that this physician reviewed the veteran's medical history.  

The Board finds that the remainder of the evidence is more 
probative.  While the veteran did injure his left elbow in 
service, the service medical records do not reveal that the 
veteran had any further complaints relating to that elbow 
during the remainder of his service.  The medical evidence 
does not show the veteran to have had any problems with his 
left elbow until more than nine years after discharge from 
service.  In August 2000 the veteran stated that the symptoms 
had started three or four months previously, though he did 
attribute his complaints to service.  Furthermore, a VA 
physician after a review of the veteran's claims file and an 
examination of the veteran, expressed the opinion that the 
veteran's left elbow disability was unrelated to his in-
service left elbow injury.  The veteran has disagreed with 
that opinion, asserting that he is right-handed and that his 
job therefore does not put stress onto his left elbow.  
However, the VA physician had additional reasoning as to why 
the veteran's current left elbow disability is unrelated to 
his service.  The Board is of the opinion that the most 
probative evidence indicates that the veteran's left elbow 
injury in service was acute and transitory in nature and 
resolved without any residual disability or recurrence, and 
that the veteran's current left elbow epicondylitis is 
unrelated to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a left elbow disability, to include 
lateral epicondylitis, and that the veteran's claim must be 
denied.

II.  Allergic Dermatitis of the Back

The veteran claims that he has allergic dermatitis of the 
back, which first developed during service, and which has 
worsened with time.

The veteran's service medical records reveal that the veteran 
experienced allergic dermatitis of the hands and arms from 
use of chemicals in his dental laboratory job.  An October 
1988 service medical record indicated that the veteran had 
acne on his back.

The veteran underwent a private medical examination in July 
1998.  Examination revealed extensive acne of the veteran's 
neck and upper back.  There was a small sebaceous cyst on the 
veteran's left upper back.  The impression included acne of 
the neck and upper back and sebaceous cyst of the left upper 
back.  The veteran was provided a prescription for a soap to 
wash his neck and back to treat the acne.

On VA examination in July 2001, the veteran reported that he 
had had allergic reactions to acrylic and potassium when he 
worked in a dental laboratory in service.  He stated that his 
hands broke out in a rash and cracked.  The veteran reported 
that he got a rash on his back for which he used 
antibacterial soap and that started approximately within the 
last three years.  The veteran indicated that the rash on his 
back itched pretty much constantly.  He denied any problems 
with his hands.  Examination revealed pustules on the mid-
back region.  There were no exfoliation or ulcerations, and 
no nervous manifestations.  The diagnosis was allergic 
dermatitis.  The examiner stated that it was his medical 
opinion that the allergic dermatitis on the back was not 
related to the exposure to the acrylics and the potassium to 
which the veteran had been exposed during his military 
career.

Private medical records reveal that the veteran complained of 
lesions on his back in November 2001.  Examination revealed 
that the veteran had acne on his upper back.  The impression 
included acne with xerodermia.  The veteran was advised to 
apply medicated pads to the lesions on his neck and back 
daily.  In December 2001 it was noted that the veteran had 
multiple acne lesions to the shoulders and upper back.

In this case the veteran did have allergic dermatitis of the 
hands and arms during service due to chemicals that he was 
exposed to at the dental laboratory.  The records do not 
reveal that this resulted in chronic disability, nor do they 
reveal that the veteran ever had allergic dermatitis of the 
back during service.  The veteran has received a diagnosis of 
allergic dermatitis of the back on only one occasion, and 
that was more than 10 years after discharge from service.  
The November 2001 VA examiner was of the opinion that the 
veteran's allergic dermatitis of the back was unrelated to 
service.  

The only evidence presented to show that the veteran has a 
current allergic dermatitis disability of the back due to 
service are the veteran's own statements, and as a layperson 
he is not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Since the competent medical evidence of record indicates that 
the veteran does not have a current allergic dermatitis 
disability of the back that is related to service, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for allergic dermatitis of 
the back.


ORDER

Entitlement to service connection for lateral epicondylitis 
of the left elbow is denied.

Entitlement to service connection for allergic dermatitis of 
the back is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



